                                         Case 2:20-cv-05778-SVW-JC Document 1 Filed 06/29/20 Page 1 of 9 Page ID #:1


                                         KAZEROUNI LAW GROUP, APC
                                    1    Yana A. Hart, Esq. (SBN: 306499)
                                    2    yana@kazlg.com
                                         Abbas Kazerounian, Esq. (SBN: 249203)
                                    3    ak@kazlg.com
                                    4    2221 Camino Del Rio South, Suite 101
                                         San Diego, CA 92108
                                    5    Telephone: (619) 233-7770
                                    6    Facsimile: (619) 297-1022
                                    7    Attorneys for Plaintiff
                                    8    Lawrence Etah
                                    9
                                    10                       UNITED STATES DISTRICT COURT
                                    11                      CENTRAL DISTRICT OF CALIFORNIA
2221 CAMINO DEL RIO S., SUITE 101
KAZEROUNI LAW GROUP, APC




                                    12
      SAN DIEGO, CA 92108




                                            LAWRENCE ETAH,                       Case No.: 2:20-cv-05778
                                    13
                                    14                   Plaintiff,
                                                                                 COMPLAINT FOR DAMAGES
                                    15      v.                                   AND INJUNCTIVE RELIEF
                                                                                   1. TELEPHONE
                                    16
                                            BANK OF AMERICA                           CONSUMER
                                    17      CORPORATION,                              PROTECTION ACT, 47
                                                                                      U.S.C. § 227 ET SEQ.
                                    18
                                                         Defendant.                2. ROSENTHAL FAIR DEBT
                                    19                                                COLLECTION
                                    20                                                PRACTICES ACT, CAL.
                                                                                      CIV. CODE §§ 1788-
                                    21                                                1788.32
                                    22
                                                                                 Jury Trial Demanded
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         COMPLAINT                                                             PAGE 1
                                         Case 2:20-cv-05778-SVW-JC Document 1 Filed 06/29/20 Page 2 of 9 Page ID #:2



                                    1                                     INTRODUCTION

                                    2    1.    Lawrence Etah (“Plaintiff”), brings this action for damages, injunctive relief,

                                    3          and any other available legal or equitable remedies, resulting from the illegal

                                    4          actions of Bank of America Corporation (“Defendant”), in negligently,

                                    5          knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular

                                    6          telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C.

                                    7          § 227, et seq., (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff also

                                    8          brings this action with regard to Defendant’s unlawful and abusive attempts to

                                    9          collect a debt allegedly owed by Plaintiff in violation of the Rosenthal Fair

                                    10         Debt Collection Practices Act, Cal. Civ. Code §§ 1788-1788.32 (“RFDCPA”).

                                    11         Plaintiff alleges as follows upon personal knowledge as to his own acts and
2221 CAMINO DEL RIO S., SUITE 101
KAZEROUNI LAW GROUP, APC




                                    12         experiences and, as to all other matters, upon information and belief, including
      SAN DIEGO, CA 92108




                                    13         investigation conducted by Plaintiff’s attorneys.

                                    14   2.    The TCPA was designed to prevent calls and messages like the ones described

                                    15         within this complaint and to protect the privacy of citizens like Plaintiff.

                                    16         “Voluminous consumer complaints about abuses of telephone technology—

                                    17         for example, computerized calls dispatched to private homes—prompted

                                    18         Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

                                    19         744 (2012).

                                    20   3.    In enacting the TCPA, Congress intended to give consumers a choice as to

                                    21         how creditors and telemarketers may call them, and made specific findings that

                                    22         “[t]echnologies that might allow consumers to avoid receiving such calls that

                                    23         are not universally available, are costly, are unlikely to be enforced, or place

                                    24         an inordinate burden on the consumer.” TCPA, Pub.L. No. 102-243, § 11.

                                    25         Toward this end, Congress found that:

                                    26                       Banning such automated or prerecorded telephone calls to
                                    27                       the home, except when the receiving party consents to
                                                             receiving the call or when such calls are necessary in an
                                    28                       emergency situation affecting the health and safety of the
                                         COMPLAINT                                                                     PAGE 2
                                         Case 2:20-cv-05778-SVW-JC Document 1 Filed 06/29/20 Page 3 of 9 Page ID #:3


                                                           consumer, is the only effective means of protecting
                                    1
                                                           telephone consumers from this nuisance and privacy
                                    2                      invasion.
                                    3          Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012
                                    4          WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on
                                    5          TCPA’s purpose).
                                    6    4.    Congress also specifically found that “the evidence presented to the Congress
                                    7          indicates that automated or prerecorded calls are a nuisance and an invasion of
                                    8          privacy, regardless of the type of call […].” Id. at §§ 12-13. See also, Mims,
                                    9          132 S. Ct. at 744.
                                    10   5.    As Judge Easterbrook of the Seventh Circuit explained in a TCPA case
                                    11         regarding calls similar to this one:
2221 CAMINO DEL RIO S., SUITE 101
KAZEROUNI LAW GROUP, APC




                                    12                     The Telephone Consumer Protection Act […] is well known
      SAN DIEGO, CA 92108




                                    13                     for its provisions limiting junk-fax transmissions. A less
                                                           litigated part of the Act curtails the use of automated dialers
                                    14                     and prerecorded messages to cell phones, whose subscribers
                                    15                     often are billed by the minute as soon as the call is answered
                                                           – and routing a call to voicemail counts as answering the
                                    16                     call. An automated call to a landline phone can be an
                                    17                     annoyance; an automated call to a cell phone adds expense
                                                           to annoyance.
                                    18
                                    19         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

                                    20                               JURISDICTION & VENUE

                                    21   6.    This Court has federal question jurisdiction because this case arises out of

                                    22         violation of federal law.

                                    23   7.    Because Defendant conducts business within the State of California, personal

                                    24         jurisdiction is established. In addition, Defendant intentionally and voluntarily

                                    25         directed its phone calls at Plaintiff, a California resident, and this action arises

                                    26         from this contact with the forum.

                                    27   8.    Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons (i)

                                    28         Plaintiff resides in the County of Los Angeles, State of California, which is

                                         COMPLAINT                                                                         PAGE 3
                                         Case 2:20-cv-05778-SVW-JC Document 1 Filed 06/29/20 Page 4 of 9 Page ID #:4



                                    1          within this judicial district; (ii) the conduct complained herein occurred within
                                    2          this judicial district; and (iii) Defendant conducted business within this judicial
                                    3          district at all times relevant.
                                    4                                PARTIES & DEFINITIONS
                                    5    9.    Plaintiff is, and at all times mentioned herein was, a natural person residing in
                                    6          the County of Los Angeles, in the State of California.
                                    7    10.   Defendant is, and at all times mentioned herein, was a Delaware corporation
                                    8          headquartered in North Carolina. Defendant is authorized to and regularly
                                    9          conducts business within the State of California.
                                    10   11.   Defendant is, and at all times mentioned herein was, a “person” as defined by
                                    11         47 U.S.C. §153 (39).
2221 CAMINO DEL RIO S., SUITE 101
KAZEROUNI LAW GROUP, APC




                                    12   12.   Plaintiff is informed and believes, and thereon alleges, that Defendant, in the
      SAN DIEGO, CA 92108




                                    13         ordinary course of business, regularly, on behalf of themselves or others,
                                    14         engage in debt collection as that term is defined by California Civil Code §
                                    15         1788.2(b), and is therefore a “debt collector” as that term is defined by
                                    16         California Civil Code § 1788.2(c).
                                    17                                             FACTS
                                    18   13.   Sometime prior to May 2020, Plaintiff allegedly incurred financial obligations
                                    19         to Defendant (the “Debt”).
                                    20   14.   Plaintiff then obtained representation from Attorney, Yana A. Hart
                                    21         (“Plaintiff’s Attorney”).
                                    22   15.   On or about May 18, 2020, Plaintiff’s Attorney, on behalf of Plaintiff, sent a
                                    23         cease and desist letter to Defendant by facsimile advising Defendant of
                                    24         Plaintiff’s   representation      and   demanding   Defendant     to   cease    all

                                    25         communications with Plaintiff.

                                    26   16.   The cease and desist letter expressly “revoke[d] any and all prior consent,

                                    27         which may have been given to receive telephone calls, including calls to all

                                    28         residential landline(s) and [Plaintiff’s] cellular phones […] [t]his includes any

                                         COMPLAINT                                                                        PAGE 4
                                         Case 2:20-cv-05778-SVW-JC Document 1 Filed 06/29/20 Page 5 of 9 Page ID #:5



                                    1          and all calls made from an automated telephone dialing system or with an
                                    2          artificial or pre-recorded voice, as outlined within the Telephone Consumer
                                    3          Protection Act, 47 USC. § 227 et seq.”
                                    4    17.   Further, the letter expressly asked Defendant to cease all communications
                                    5          pursuant to Cal. Civ. Code 1788.
                                    6    18.   Despite this unequivocal, explicit admonishment, Defendant, in attempt to
                                    7          extract a payment from Plaintiff, sent a letter to Plaintiff on May 20, 2020,
                                    8          stating that Plaintiff’s account “is at risk of being charged off if [Defendant]
                                    9          [does not] receive a payment of $377.00 by 7 p.m Eastern on the last
                                    10         business day of the month.”
                                    11   19.   The letter emphasized the threatened action by enlarging the above-referenced
2221 CAMINO DEL RIO S., SUITE 101
KAZEROUNI LAW GROUP, APC




                                    12         statement comparing to the rest of the text.
      SAN DIEGO, CA 92108




                                    13   20.   The letter clearly disregarded the fact that Plaintiff was now represented by an
                                    14         attorney and sought to cease the activities.
                                    15   21.   Defendant communicated with Plaintiff regarding a debt, despite Plaintiff’s
                                    16         Attorney’s instructions to cease such communication. As discussed above,
                                    17         Plaintiff’s Attorney faxed letter that unequivocally demanded Defendant
                                    18         “cease and desist all communications” with Plaintiff and “direct all future
                                    19         communications” with Plaintiff to Plaintiff’s Attorney. Nevertheless,
                                    20         Defendant blatantly and defiantly disregarded Plaintiff’s Attorney’s demand
                                    21         and Plaintiff’s legal rights by constantly calling Plaintiff and sending a
                                    22         collection letter after receiving Plaintiff’s cease and desist demands in
                                    23         violation of Cal. Civ. Code § 1788.17.
                                    24   22.   Defendant also continued to call Plaintiff’s cellular telephone using an ATDS
                                    25         or pre-recorded voice despite Plaintiff’s express revocation of any prior
                                    26         consent to call his number.
                                    27   23.   It is precisely this type of call that the TCPA was created to address and
                                    28         prohibited by 47 U.S.C. § 227(b)(1)(A).

                                         COMPLAINT                                                                     PAGE 5
                                         Case 2:20-cv-05778-SVW-JC Document 1 Filed 06/29/20 Page 6 of 9 Page ID #:6



                                    1    24.   If Plaintiff ever unknowingly consented to such calls, he expressly revoked
                                    2          that consent through the letters, dated May 18, 2020.
                                    3    25.   Defendant’s call was not for the purpose of an emergency. Defendant’s calls
                                    4          were unsolicited and not in response to an inquiry from Plaintiff or his
                                    5          attorney.
                                    6    26.   The telephone number Defendant called was assigned to a cellular telephone
                                    7          service for which Plaintiff incurred a charge for incoming calls pursuant to 47
                                    8          U.S.C. § 227 (b)(1).
                                    9    27.   This telephone call made by Defendant was in violation of 47 U.S.C. §
                                    10         227(b)(1). Further, this telephone call invaded Plaintiff’s privacy.
                                    11                                 FIRST CAUSE OF ACTION:
2221 CAMINO DEL RIO S., SUITE 101
KAZEROUNI LAW GROUP, APC




                                    12           NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
      SAN DIEGO, CA 92108




                                    13                          PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
                                    14   28.   Plaintiff incorporates by reference all of the above paragraphs of this
                                    15         Complaint as though fully stated herein.
                                    16   29.   The foregoing acts and omissions of Defendant constitute multiple negligent
                                    17         violations of the TCPA, including but not limited to each and every one of the
                                    18         above-cited provisions of 47 U.S.C. § 227 et seq.
                                    19   30.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
                                    20         Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
                                    21         every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                                    22   31.   Plaintiff is also entitled to and seek injunctive relief prohibiting such conduct
                                    23         in the future.
                                    24                                SECOND CAUSE OF ACTION:
                                    25                 KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                                    26                                         TELEPHONE
                                    27               CONSUMER PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
                                    28   32.   Plaintiff incorporates by reference all of the above paragraphs of this

                                         COMPLAINT                                                                      PAGE 6
                                         Case 2:20-cv-05778-SVW-JC Document 1 Filed 06/29/20 Page 7 of 9 Page ID #:7



                                    1          Complaint as though fully stated herein.
                                    2    33.   The foregoing acts and omissions of Defendant constitute multiple knowing
                                    3          and/or willful violations of the TCPA, including but not limited to each and
                                    4          every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
                                    5    34.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                                    6          227 et seq., Plaintiff is entitled to treble damages, as provided by statute, up to
                                    7          $1,500.00, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B)
                                    8          and 47 U.S.C. § 227(b)(3)(C).
                                    9    35.   Plaintiff is also entitled to and seek injunctive relief prohibiting such conduct
                                    10         in the future.
                                    11                                THIRD CAUSE OF ACTION:
2221 CAMINO DEL RIO S., SUITE 101
KAZEROUNI LAW GROUP, APC




                                    12    VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES
      SAN DIEGO, CA 92108




                                    13                                            ACT
                                    14                          CAL.CIV. CODE §§ 1788-1788.32 (RFDCPA)
                                    15   36.   Plaintiff incorporates by reference all of the above paragraphs of this
                                    16         Complaint as though fully stated herein.
                                    17   37.   The foregoing acts and omissions constitutes a violation of the RFDCPA.
                                    18   38.   As a result of this violation of the RFDCPA, Plaintiff is entitled to any actual
                                    19         damages pursuant to Cal. Civ. Code § 1788.30(a); statutory damages for a
                                    20         knowing or willful violation in the amount up to $1,000.00 pursuant to Cal.
                                    21         Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant to
                                    22         Cal. Civ. Code § 1788.30(c) from each Defendant individually.
                                    23                                    PRAYER FOR RELIEF
                                    24   39.   Wherefore, Plaintiff respectfully requests the Court grant Plaintiff r the
                                    25         following relief against Defendant:
                                    26            FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                                    27                             THE TCPA, 47 U.S.C. § 227 ET SEQ.
                                    28             • As a result of Defendant’s negligent violations of 47 U.S.C. §

                                         COMPLAINT                                                                        PAGE 7
                                         Case 2:20-cv-05778-SVW-JC Document 1 Filed 06/29/20 Page 8 of 9 Page ID #:8



                                    1                227(b)(1), Plaintiff seeks $500.00 in statutory damages, for each and
                                    2                every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                                    3             • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                                    4                conduct in the future.
                                    5             • Any other relief the Court may deem just and proper.
                                    6                               SECOND CAUSE OF ACTION
                                    7                   FOR KNOWING AND/OR WILLFUL VIOLATION
                                    8                         OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
                                    9             • As a result of Defendant’s willful and/or knowing violations of 47
                                    10               U.S.C. § 227(b)(1), Plaintiff seeks treble damages, as provided by
                                    11               statute, up to $1,500.00 for each and every violation, pursuant to 47
2221 CAMINO DEL RIO S., SUITE 101
KAZEROUNI LAW GROUP, APC




                                    12               U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
      SAN DIEGO, CA 92108




                                    13            • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                                    14               conduct in the future.
                                    15            • Any other relief the Court may deem just and proper.
                                    16        VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION
                                    17                                 PRACTICES ACT
                                    18                   CAL.CIV. CODE §§ 1788-1788.32 (RFDCPA)
                                    19            • As a result of Defendant’s violations of Cal. Civ. Code § 1788.30(a)
                                    20               Plaintiff seeks an award of actual damages, in an amount to be
                                    21               determined at trial, pursuant to Cal. Civ. Code § 1788.30(a), against
                                    22               Defendant.
                                    23            • An award of statutory damages of $1,000.00, pursuant to Cal. Civ.
                                    24               Code § 1788.30(b), against Defendant.
                                    25            • An award of costs of litigation and reasonable attorney’s fees, pursuant
                                    26               to Cal. Civ. Code § 1788.30(c), against Defendant.
                                    27            • Any other relief the Court may deem just and proper.
                                    28

                                         COMPLAINT                                                                   PAGE 8
                                         Case 2:20-cv-05778-SVW-JC Document 1 Filed 06/29/20 Page 9 of 9 Page ID #:9



                                    1                                        TRIAL BY JURY
                                    2    40.   Pursuant to the Seventh Amendment to the Constitution of the United States
                                    3          of America, Plaintiff is entitled to, and demands, a trial by jury.
                                    4
                                    5                                                          Respectfully submitted,
                                    6
                                    7    Date: June 24, 2020                            KAZEROUNI LAW GROUP, APC
                                    8
                                    9                                                   By: s/ Yana A. Hart
                                                                                              Yana A. Hart, Esq.
                                    10
                                                                                              Attorneys for Plaintiff
                                    11
2221 CAMINO DEL RIO S., SUITE 101
KAZEROUNI LAW GROUP, APC




                                    12
      SAN DIEGO, CA 92108




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         COMPLAINT                                                                       PAGE 9
